Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 09/01/2021.
Claims 1, 5, 8, 12, 15 and 19 are amended and all other Claims are previously presented.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on August 23, 2019 does not claim any priority.

Examiner’s Note
Claims 15-20 recites a computer program product that is stored in a computer readable storage medium. A review of specification indicates that , “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media 

Response to Arguments
Applicant’s amendment filed on September 01, 2021 has claims 1, 8 and 15 amended and all other claims previously presented. Among the amended claims, claims 1, 5, 8, 12, 15 and 19 are independent ones, and thus the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on September 01, 2021 on bottom of page 13 regarding, “Mishra does not teach "a device-based override parameter that corresponds to one or more image capturing devices allowed to capture non-obscured images of the first individual," as claimed by Applicant” has been considered and found persuasive, however applicant’s amendment necessitates a new ground of rejection accordingly newly cited are by Singh et al. (US PGPUB. # US 2013/0002891) discloses a camera owner logs on to a server to setup the camera control policies. The camera is associated with the owner’s account based on the camera’s serial number which is a unique identification. Later when another user, uses the camera-phone to take images (pictures), the camera-phone, connects to the server and request control policy from the server. The server provides the control policy to the camera-phone, so when the another user captures an image the policy applies. Based on the policy the another user is either allowed to take a picture which is a non-obscured picture or restricted to take a picture. Thus Singh teaches the device is identified based on its serial number and the control policy is applied accordingly. (¶14, ¶16, ¶20-¶21)
Applicant’s remark, filed on September 01, 2021 on middle of page 14 regarding, “Mishra does not teach at least the following limitations of Applicant's independent claims: "retrieving a first privacy policy pertaining to the identified first individual, wherein the first privacy policy includes one or more privacy preferences and one or more override parameters, and wherein one of the override parameters includes a device-based override parameter that corresponds to one or more image capturing devices allowed to capture non-obscured images of the first individual," and then "determining, based on the one or more privacy preferences and the device-based override parameter, whether to obscure the first individual's likeness in the digital image", has been considered and found persuasive, however as explained in above paragraph 9 Singh teaches, that a control policy based on device serial number (device identification) is retrieved and applied to allow or restrict to take an image. Mishra further teaches, blurring (obsecuring) a photograph based on user preference. (Fig. 6, ¶56)
Applicant further recites similar remarks as listed above for dependent claims, 2-3, 9-10 and 16-17. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Mishra, Singh and Saraya clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claims, 4, 11 and 18. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Mishra, Singh and Moloney clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claims, 5, 12 and 19. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Mishra, Singh, Saraya and Kapadia clearly teaches the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”), and further in view of Singh et al. (US PGPUB. # US 2013/0002891, hereinafter “Singh”).

Referring to Claims 1, 8 and 15:
Regarding Claim 1, Mishra teaches,
A method implemented by an information handling system that includes a processor (Fig. 1(10A), ¶41, “a data processor (DP) 10A”) and a memory accessible by the processor (Fig. 1(10B), ¶41, “a memory (MEM) 10B”), the method comprising:  
identifying a first individual whose likeness appears in a digital image taken by a digital camera with the digital image being stored in the memory (¶61, “the privacy server 60 may further comprise the face vectors (or face feature vectors) for each of the friends or contacts on the list”, ¶62, “the face recognition can also be performed with embodiments where the device 10 is a personal computer or a laptop computer where, for example, software (such as Zune software) can be used to recognize the face of the person in the image”, Fig. 7 (202, 204), ¶68, “capturing an image with a camera of a device (at block 202). Analyzing the image to determine a person in the image (at block 204)”, i.e. an image is captured and the person is identified);  
determining, based on the one or more privacy preferences [and the device- based override parameter], whether to obscure the first individual's likeness in the digital image; (Fig. 6 (106), ¶59, “At block 106, if a `friend` of the user takes a photograph of the user, and the user setting in a) was `No`, then the user's face in the image is blurred or masked (or obscured) to become unrecognizable”, “as the user preference of the privacy status is available on the social network “, “if the `friend` of the user takes a photograph of the user, and the user setting in a) was `Yes`, then the face would be visible on the photograph”, Fig. 7(206), ¶68, “Determining a privacy status of the person (at block 206).”), i.e. based on the privacy preference it is determined to blur the face or not to blur the face) and 
responsive to the determination being positive, obscuring the first individual's likeness as it appears in the digital image (Fig. 6 (106), ¶59, “At block 106, if a `friend` of the user takes a photograph of the user, and the user setting in a) was `No`, then the user's face in the image is blurred or masked (or obscured) to become unrecognizable”, Fig. 7 (208), ¶68, “Modifying a portion of the image based, at least partially, on the determined privacy status of the person (at block 208)”, ¶93, “wherein the modifying further comprises blurring a portion of the image”).
Mishra does not teach explicitly,
retrievinq a first privacy policy pertaining to the identified first individual, wherein the first privacy policy includes one or more privacy preferences and one or more override parameters, and wherein one of the one or more override parameters includes a device-based override parameter that corresponds to one or more image capturing devices allowed to capture non- obscured images of the first individual; 
[determining, based on the one or more privacy preferences] and the device- based override parameter, [whether to obscure the first individual's likeness in the digital image];
However, Singh teaches,
retrievinq a first privacy policy pertaining to the identified first individual, (Fig. 1 (steps 2, 3), ¶20, “the controller module 42 periodically transmits a policy request to the server 20 via step 2. In response, the server 20 downloads the control policies 16 to the camera-phone 14 via step 3.”, i.e. control policies (privacy policy) is retrieved) wherein the first privacy policy includes one or more privacy preferences and one or more override parameters, and wherein one of the one or more override parameters includes a device-based override parameter that corresponds to one or more image capturing devices allowed to capture non-obscured images of the first individual; (¶14, “some unique identification of the camera-phone 14 (e.g. serial number). Each camera-phone 14 is associated with the camera-phone owner's account and may have its own control policies page that enables the cameraphone owner 12 to select what actions are allowed on the camera-phone 14 and/or what actions are restricted”, ¶16, “The control policies 16 include settings for authorizing or restricting actions/functions of the cameraphone 14”, ¶21, “various actions on the phone 14 are taken, which may include the capture of images 18”, “the controller module 42 checks whether the requested action is authorized by the control policies 16, and if so the action is performed by the camera-phone 14”, “ If the requested action is not authorized or the password fails, the controller module 14 denies the phone's request to perform the action”, i.e. control policy (privacy policy) has privacy preference and override parameters based on device identification. The camera-phone (capturing device) is allowed to take non-obscured images)
[determining, based on the one or more privacy preferences] and the device- based override parameter, (¶14, “some unique identification of the camera-phone 14 (e.g. serial number). Each camera-phone 14 is associated with the camera-phone owner's account and may have its own control policies page that enables the cameraphone owner 12 to select what actions are allowed on the camera-phone 14 and/or what actions are restricted”, ¶16, “The control policies 16 include settings for authorizing or restricting actions/functions of the cameraphone 14”,  i.e. control policy (privacy policy) has device identification based parameters) [whether to obscure the first individual's likeness in the digital image];
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Singh with the invention of Mishra.
Mishra teaches, identifying an individual in a digital image and obscuring the individual based on the individual’s preference defined in a privacy policy. Singh teaches, privacy policy preference associated with a device and a user account. Therefore, it would have been obvious to have privacy policy preference associated with a device and a user account of Singh with identifying an individual in a digital image and obscuring the individual based on the individual’s preference defined in a privacy policy of Mishra to protect an individual from abusing of the individual’s image by a malicious user.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8, it is an information handling system of above method claim 1 and therefore Claim 8 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 15, it is a computer program product claim of above method claim 1 and therefore Claim 15 is rejected with the same rationale as applied against Claim 1 above.
In addition Mishra teaches, a computer program product code in paragraphs 24 and 100,

Referring to Claims 6, 13 and 20:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Mishra teaches,
The method of claim 1 further comprising:
requesting the first privacy policy from a network resource accessible from a computer network (Fig. 5(60), ¶61, “The privacy server 60 may further include the privacy status/setting of images for each of the friends or contacts on the list, “the device 10 can communicate with the server 60 to verify the privacy status of the person”, i.e. user device request a privacy policy from a server (network resource)); and  
receiving the first privacy policy from the network resource (¶61, “the server 60 further sends the privacy setting and/or the face feature vector to the device 10”, i.e. privacy setting (privacy policy( is received from the server).

Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above. 

Regarding Claim 20, rejection of Claim 15 is included and Claim 20 is rejected with the same rationale as applied against Claim 6 above. 

Referring to Claims 7 and 14:
Regarding Claim 7, rejection of Claim 1 is included and for the same motivation Mishra teaches,
The method of claim 1 wherein the first privacy policy that corresponds to the first individual is a default policy (¶56, “a default could be set in the privacy protection system that the `Appear on Friend's Photographs` privacy status could be set to `Yes`, and the `Appear on Stranger's Photographs` privacy status could be set to `No`. However, in alternate embodiments, any default settings may be provided. With the privacy status set, the user may or may not appear in a friend's/stranger's photograph according to the chosen option (Yes/No)”, i.e. privacy policy corresponds to first individual is a default policy).

Regarding Claim 14, rejection of Claim 8 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above. 


Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”), and further in view of Singh et al. (US PGPUB. # US 2013/0002891, hereinafter “Singh”), and further in view of Saraya et al. (US PGPUB. # US 2018/0941693, hereinafter “Saraya”).

Referring to Claims 2, 9 and 16:
Regarding Claim 2, rejection of Claim 1 is included and combination of Mishra and Singh does not teach explicitly,
The method of claim 1 further comprising: 
identifying a second individual whose likeness also appears in the digital image taken by the digital camera; 
determining, based on a second privacy policy pertaining to the identified second individual, whether to obscure the second individual's likeness in the digital image; and
responsive to the determination being negative, refraining from obscuring the second individual's likeness as it appears in the digital image.
However, Saraya teaches,
The method of claim 1 further comprising: 
identifying a second individual whose likeness also appears in the digital image taken by the digital camera (Fig. 1A (105, 106,107,108), ¶15, Fig. 4(410,420,430), ¶28-¶29, “At block 430, the image capture device 101 may identify images stored on the image capture device 101 and/or at a remote storage location (e.g., the cloud).”, i.e. a second individual is identified); 
determining, based on a second privacy policy pertaining to the identified second individual, whether to obscure the second individual's likeness in the digital image (Fig. 4(445), ¶30, “at block 445, the image capture device 101 determines whether the rules and rules of the user of the image capture device 101 are satisfied by at least one metadata (or profile) attribute of the profile of a matching user”, i.e. determine whether to obscure or not the image of identified second individual based on second privacy policy); and
responsive to the determination being negative, refraining from obscuring the second individual's likeness as it appears in the digital image (Fig. 4(450), ¶30, “at block 450, the image capture device 101 does not modify the image data because the current face in the image data corresponds to an image of a user that satisfies the rules specified by the user of the image capture device 101”, i.e. second individual’s image is not obscured).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Saraya with the invention of Mishra in view of Singh.
 Saraya teaches, refraining from obscuring an image based on a second privacy policy of the individual captured in the image. Therefore, it would have been obvious to refrain from obscuring an image based on a second privacy policy of the individual captured in the image of Saraya into the teachings of Mishra in view of Singh to enforce privacy rules according to an individual’s preference set in the profile. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 9, rejection of Claim 8 is included and Claim 9 is rejected with the same rationale as applied against Claim 2 above. 

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above. 

Referring to Claims 3, 10 and 17:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation combination of Mishra and Singh does not teach explicitly, 
The method of claim 2 wherein the second privacy policy is received from a selected mobile device corresponding to the second individual, the method comprising: 
wirelessly transmitting, from the information handling system, a request to one or more devices including the selected mobile device, wherein the request identifies the second individual; and 
wirelessly receiving, at the information handling system, the second privacy policy from the selected mobile device.
However, Saraya teaches,
The method of claim 2 wherein the second privacy policy is received from a selected mobile device corresponding to the second individual, the method comprising: 
wirelessly transmitting, from the information handling system, a request to one or more devices including the selected mobile device, wherein the request identifies the second individual (Fig. 1A, ¶18, “image capture device 101 may communicate with each of the devices 102-104. Generally, the devices 101-104 may use any method to determine whether the other devices 101-104 are within proximity”, ¶24, Fig. 3 (310),, ¶26, “the image capture device 101 broadcasts a request to nearby devices, i.e. requesting a second profile wirelessly from the second device); and 
wirelessly receiving, at the information handling system, the second privacy policy from the selected mobile device (Fig. 1A, ¶18, “The image capture device 101 may then receive the profile data stored on each device 102-104”, Fig. 3(320), ¶26,  “At block 320, the image capture device 101 may receive responses from one or more nearby devices. The responses may specify profile data for one or more users associated with each nearby device”, i.e. second profile (privacy policy) is received from the selected mobile device).

Regarding Claim 10, rejection of Claim 9 is included and Claim 10 is rejected with the same rationale as applied against Claim 3 above. 

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”), and further in view of Singh et al. (US PGPUB. # US 2013/0002891, hereinafter “Singh”), and further in view of David Moloney (US PGPUB. # US 2020/0098096, hereinafter “Moloney”).

Referring to Claims 4, 11 and 18:
Regarding Claim 4, rejection of Claim 1 is included and for the same motivation combination of Mishra and Singh does not teach explicitly, 
The method of claim 1 wherein the first privacy policy includes a context that identifies at least one geographic location where the individual's likeness is to be obscured.
However, Moloney teaches,
The method of claim 1 wherein the first privacy policy includes a context that identifies at least one geographic location where the individual's likeness is to be obscured (¶8, Fig. 6 (608,610,612,618), ¶51, “for displayable and/or non-displayable feature(s) so that the blur generator 118 can generate the masked image 132 based on the image location and dimension information (I-LOC) 420a-c to display the displayable feature(s) while obscuring or concealing the non-displayable features”, i.e. image is obscured based on a geographic location).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Moloney with the invention of Mishra in view of Singh.
Mishra in view of Singh teaches, identifying an individual in a digital image and obscuring the individual based on the individual’s preference defined in a privacy policy having privacy policy preference associated with a device and a user account. Moloney teaches, obscuring image based on a geographic location. Therefore, it would have been obvious to obscuring image based on a geographic location of Moloney into the teachings of Mishra in view of Singh to enforce privacy rules according to physical locations as defined by the user in the privacy policy. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above. 

Regarding Claim 18, rejection of Claim 15 is included and Claim 18 is rejected with the same rationale as applied against Claim 4 above. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”), and further in view of Singh et al. (US PGPUB. # US 2013/0002891, hereinafter “Singh”), and further in view of Saraya et al. (US PGPUB. # US 2018/0941693, hereinafter “Saraya”), and further in view of Kapadia et al. (US PGPUB. # US 2016/0239682, hereinafter “Kapadia”).

Referring to Claims 5, 12 and 19:
Regarding Claim 5, rejection of Claim 2 is included and combination of Mishra and Singh does not teach explicitly,
The method of claim 2 wherein the second privacy policy includes an image capturing identifier corresponding to the information handling system, the method further comprising:  
wirelessly transmitting, from the information handling system, a request that identifies the second individual and further includes the image capturing identifier; and  
wirelessly receiving, at the information handling system, the second privacy policy in response to the request.
However, Saraya teaches,
The method of claim 2 [wherein the second privacy policy includes an image capturing identifier corresponding to the information handling system], the method further comprising:  
wirelessly transmitting, from the information handling system, a request that identifies the second individual (¶17-¶18, “When in proximity (e.g., when within a predefined distance), image capture device 101 may communicate with each of the devices 102-104”) [and further includes the image capturing identifier]; and  
wirelessly receiving, at the information handling system, the second 8privacy policy in response to the request (¶18, “The image capture device 101 may then receive the profile data stored on each device 102-104, which includes the images 112-114, the rules 115-117, and any other metadata stored in the user profiles 109-111 (such as contact lists, social media connections, preferences, and the like)”, i.e. second privacy policy is received wirelessly).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Saraya with the invention of Mishra in view of Singh.
Mishra in view of Singh teaches, identifying an individual in a digital image and obscuring the individual based on the individual’s preference defined in a privacy policy having privacy policy preference associated with a device and a user account. Saraya teaches, refraining from obscuring an image based on a second privacy policy of the individual captured in the image. Therefore, it would have been obvious to refrain from obscuring an image based on a second privacy policy of the individual captured in the image of Saraya into the teachings of Mishra in view of Singh to enforce privacy rules according to an individual’s preference set in the profile. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Mishra, Singh and Saraya does not teach explicitly,
The method of claim 1 wherein the second privacy policy includes a image capturing identifier corresponding to the information handling system, the method further comprising:  
[wirelessly transmitting, from the information handling system, a request that identifies the second individual] and further includes the image capturing identifier; and  
[wirelessly receiving, at the information handling system, the second 8privacy policy in response to the request].
However, Kapadia teaches,
The method of claim 1 wherein the second privacy policy includes a image capturing identifier corresponding to the information handling system (¶16, “enrollment images or a model, a string identifier, an action to be taken for images that match the space policy”), the method further comprising:  
[wirelessly transmitting, from the information handling system, a request that identifies the second individual] and further includes the image capturing identifier (¶16, “Each space in the policy includes a geospatial location, enrollment images or a model, a string identifier, an action to be taken for images that match the space policy, and a sensitivity value”); and  
[wirelessly receiving, at the information handling system, the second 8privacy policy in response to the request].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Mishra in view of Singh and Saraya teaches, identifying an individual in a digital image and obscuring the individual based on the individual’s preference defined in a privacy policy having privacy policy preference associated with a device and a user account and refraining from obscuring an image based on a second privacy policy of the individual captured in the image. Kapadia teaches, an image identifier associated with an image. Therefore, it would have been obvious to have an image identifier associated with an image of Kapadia into the teachings of Mishra in view of Singh and Saraya to enforce privacy rules according to an individual’s preference set in the profile. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396.

Regarding Claim 12, rejection of Claim 9 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above. 

Regarding Claim 19, rejection of Claim 16 is included and Claim 19 is rejected with the same rationale as applied against Claim 5 above. 

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.

	Murphy et al. (US PAT. # US 9,396,354) discloses, a method executed by a computer includes receiving an image from a client device. A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.
	Rueger et al. (US PGPUB. # US 2018/0032748) discloses, a method that includes identifying a photograph taken utilizing a mobile device, analyzing a plurality of privacy factors associated with the photograph, and performing one or more security actions, based on the analyzing, including determining and presenting to a user of the mobile device a plurality of security options.
	Vidhani et al. (US PGPUB. # US 2016/0283729) discloses, masking content of different types are described. The system may implement the method comprising receiving a request to mask input content that includes sensitive and non-sensitive data. The method also comprises parsing the input content to create a content specific structure (CSS) to organize the input content in a structured format. The CSS includes a plurality of CSS nodes. The method analyses each CSS node against a pre-defined privacy policy and identifies sensitivity of the each CSS node. The method also creates a generalized 
	Gordon et al. (US PGPUB. # US 2017/0061155) discloses, implementing a policy based content masking engine. The mechanisms obtain electronic content comprising instances of identifiable elements of different types capable of uniquely identifying a person and retrieve a policy in response to obtaining the electronic content. The policy specifies a set of identifiable elements of different types to be masked in the electronic content. The mechanisms modify, responsive to the retrieved policy, the electronic content to mask instances of the set of identifiable elements in the electronic content. Modifying the electronic content includes applying different masking actions to the different types of identifiable elements in the set of identifiable elements. The mechanisms also output the modified electronic content which includes obscured or replaced instances of the identifiable elements in the set of identifiable elements.
Fithian et al. (US PGPUB. # US 2016/0132719) discloses, identifying and obscuring faces of specific individuals in an image may be provided. A request for an image for display on a computer display device may be received from a viewing user. One or more individuals represented in the image may be automatically determined using an image processing technique. A target individual may be identified from the one or more individuals whose facial image is to be obscured when displaying the image based an access control level associated with the viewing user and one or more criteria associated with the target individual. Responsive to the identifying, a customized image may be . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498